09/21/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: AF 06-0185


                                        AF 06-0185                              FILED
                                                                                 SEP 21 2021
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
 IN THE MATTER OF DESIGNATING A                                                State of Montana

 TEMPORARY SUBSTITUTE JUDGE TO SERVE                                ORDER
 ON THE SENTENCE REVIEW DIVISION




       The Sentence Review Division has scheduled hearings via Zoom videoconference
on Friday, September 24, 2021. The Honorable Luke Berger, a member thereof, is unable
to participate. The Honorable John Warner, appointed substitute judge for the Sentence
Review Division, is also not able to attend.
       Section 46-18-902, MCA, authorizes the Chief Justice of the Montana Supreme
Court to appoint the members of the Sentence Review Division and a substitute judge when
necessary. The Honorable Michael B. Hayworth is available and willing to participate in
the hearings.
       Therefore,
       IT IS HEREBY ORDERED that the Honorable Michael B. Hayworth of the
Sixteenth Judicial District is appointed to act in place of the Honorable Luke Berger at the
Sentence Review Division hearings on September 24, 2021.
       The Clerk is directed to provide a copy of this Order to Shelly Smith, Office
Administrator for the Sentence Review Division, to the Honorable Michael B. Hayworth,
and to the members of the Sentence Review Division.
       DATED this       ql; of September, 2021.

                                                 For the Court,



                                                               Chief Justice